Title: Nicholas P. Trist to James Madison, 11 December 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Decr. 11. 28.
                            
                        
                        
                        I have not had it in my power to thank you sooner, for your kind compliance with my request in relation to Mr
                            Gallatin. A few evenings after the receipt of your letter, it procured for me an interview in which my high expectations
                            were realised, & I moreover experienced the gratification of having my own views on many points, confirmed by such
                            high authority. It was not the least of the pleasures of the evening, to discover, as well from his expressed opinion as
                            from the general tone of his conversation, that he was a sincere seeker of truth, and admirer
                            of the severe processes by which it is to be discovered; and that, with him as with the other great examples, this was the
                            principal secret of his great & acknowledged powers as a reasoner. As I anticipated, he concurred with me in
                            thinking a remark made by Watkins Leigh on Mr Tazewell’s mind, that he could argue with equal ability on either side of a
                            question, intended as highly encomiastic, really very much the reverse; & applicable only to an intellect that
                            had, in a great degree, lost the faculty of discriminating between truth & error. Mr G. spoke with considerable
                            interest of the papers of Mr Jefferson & yourself. I told him of your division of these into three classes, and
                            doctrine in relation to them—his remark was, they ought al to see the light. He hoped Mr J.
                            & yourself would leave something from which the world would obtain correct views of your administrations, for he
                                knew (and this word he repeated several times, with emphasis) that no one else would; and
                            if you did not, your opponents would be sure to give to the subject a coloring to suit their own purposes. Unless you furnished it, there would be no history of your administrations.
                        After passing a delightful hour with Mr G, I called to see Mr Rives, whom I found alone, his two
                            fellow-boarders, Mr Cambreling & Mr Drayton, having just gone out to visit Mr Gallatin. My recent call on Mr G.
                            furnished some subjects of conversation; & the prospects on the political horison, others. Among these, the state
                            of things in relation to the tariff; & the disposition of the South Carolina politicians to pervert the report of
                            ’98 to their purposes. Mr R thought it would be well, in consequence of this disposition, that written evidences of your opinions, particularly as to the constitutional question, should exist. I took the
                            liberty of mentioning to him your letters to Dr Cooper; and thought of telling him, also, of the remark you have several
                            times made to me, & which I have as often written down, that, had the question been raised in the Convention, of
                            the right of the proposed government to impose duties for the encouragement of manufactures, you did not believe there
                            would have been a single dissentient voice. On reflexion, however, I thought it due to you not to impart your
                            observations, even on these abstract questions; and abstained also from mentioning the distinction, on the importance of
                            which you have always insisted, when led to this subject, between the exercise of an ungranted power, & the
                            extravagant use of one which has been granted.
                        I cannot well express the mortification experienced by me, when, after putting the papers relating to the
                            University into the letter box, I enquired when the mail closed, & found that it had done so a few minutes before.
                            I had been positively informed at the Department of State, that twelve o’clock was the hour. This occasioned the loss of
                            several days; and my mortification was increased by the reply of Mr Davis to my letter, informing me that he had not been
                            able to find the papers I had requested him to send you, & that the return post would depart before it would be
                            possible to obtain that which Mr Garrett would have to furnish. I trust, however, that every thing has been set right long
                            ere this; & the report sent in, in time to save you from any disagreeable feelings on the subject. How these
                            accounts happened not to be among either the papers I brought with me or those I left in Albemarle, is somewhat of an
                            enigma. On perceiving that the reports which I had with me, dated only as far back as Decr.; & that those
                            communicated with the Rector’s report last year, came up only to July 1827, I recollected that a meeting had been
                            appointed for December; and, although I had no remembrance of its having taken place, took for granted it must have
                            occurred, & that reports from the Bursar & Proctor must have been then handed in. But there seems to be no
                            notice of this meeting among the papers, nor any accounts handed in at this period.
                        The last accounts I have from home, show the intention of paying the long purposed visit to Montpellier,
                            towards the end of this month; & I am now sanguine that it will be in my power to join them for a couple of days.
                        Part of the evening of wednesday, I passed at a party to which Mrs Cutts had been kind enough to invite me.
                            She and the family were well. If there be any commission which my probable visit to Montpellier will enable me to execute
                            for Mrs Madison or yourself, please let me know in time. Meanwhile, accept, for both, assurances of affectionate respect
                        
                        
                            
                                N. P. Trist
                            
                        
                    